BARFIELD, Chief Judge.
The trial court erred by revoking appellant’s probation for violation of a condition which was added without a hearing and without representation of counsel, State v. Rock, 605 So.2d 456 (Fla.1992); Clark v. State, 579 So.2d 109 (Fla.1991); Dennis v. State, 630 So.2d 605 (Fla. 1st DCA 1993); Russo v. State, 603 So.2d 1353 (Fla. 1st DCA 1992).
The order of modification entered on May 3, 1996, is VACATED. The order of revocation of probation entered on November 19, 1996, nunc pro tunc November 4, 1996, is also VACATED. The judgment and sentence entered on November 4, 1996, are REVERSED.
KAHN and DAVIS, JJ., concur.